News Release Republic First Bancorp, Inc. March 21, 2014 REPUBLIC FIRST BANCORP, INC. REPORTS FINANCIAL RESULTS FOR 2013 Philadelphia, PA, March 21, 2014 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended December 31, 2013. Net income from operations, excluding special charges, was $4.3 million for the year ended December 31, 2013, which respresents an 18% increase over the amount recorded for the year ended December 31, 2012.Special credit charges and a legal settlement totaling $7.8 million were recorded during 2013 in an effort to resolve the significant issues lingering from the old Republic Bank model. “I am pleased to report that “The Power of Red is Back” and the new Republic Bank is poised for dramatic growth,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “Our South Jersey expansion got off to a tremendous start with the recent grand opening of our new and distinctive glass store in Cherry Hill, NJ.The relocation of our Media, PA store to a prime location during the fourth quarter of 2013 has already demonstrated terrific results.And the renovation of our store in the heart of Center City Philadelphia is well under way.” “The Power of Red is Back” is an aggressive expansion plan beginning in Southern New Jersey and continuing throughout Metro Philadelphia. The Company has plans for additional stores in Marlton, Moorestown, Mount Holly, Medford, Glassboro, Washington Township and a second store in Cherry Hill. Including special charges, the Company recorded a net loss of $3.5 million, or $(0.13) per share, for the year ended December 31, 2013 compared to net income of $3.6 million, or $0.14 per share, for the year ended December 31, 2012. “We view 2013 as the final year to deal with issues originated under the old Republic Bank model,” added Madonna. “The charges taken over the past year have enabled us to improve asset quality, strengthen the balance sheet and resolve an outstanding legal matter that hung over our heads.2014 is the beginning of a new chapter for Republic Bank which is rooted in extraordinary Customer service.The steps taken over the last year will enable us to focus all efforts on rolling out our Customer-centric model to the many new Fans who await us.” The following is a reconciliation of net income from operations to net income determined under GAAP for the year ended December 31, 2013 net income compared to December 31, 2012: ($ in 000’s, except per share data) YTD GAAP Results 12/31/13 Special Charges and Adjustments YTD Adjusted Results 12/31/13 YTD GAAP Results 12/31/12 Net Interest Income $ - $ $ Non-Interest Income - Provision for Loan Losses ) Non-Interest Expenses ) Income (Loss) Before Tax ) Provision (Benefit) for Taxes ) - ) ) Net Income (Loss) ) Earnings (Loss) per Share $ ) $ $ Highlights for the Period Ending December 31, 2013 Ø Asset quality improved as non-performing loans decreased by $5.6 million, or 35%, to $10.4 million, or 1.53% of total loans, at December 31, 2013 compared to $16.0 million, or 2.60% of total loans as of December 31, 2012. Ø The percentage of non-performing assets to capital and reserves improved to 19% as of December 31, 2013 compared to 31% as of December 31, 2012.The non-performing loan coverage ratio increased to 118% as of December 31, 2013 compared to 59% as of December 31, 2012. Ø Total loans increased by $61.4 million, or 10%, to $679.3 million as of December 31, 2013 compared to $617.9 million at December 31, 2012. Ø SBA lending continued to be a focal point of the Company’s lending strategy. More than $76 million in new SBA loans were originated during the year ended December 31, 2013. Our team is currently ranked as the #1 SBA lender in the tri-state footprint of Pennsylvania, New Jersey and Delaware. Ø Core deposits increased by $24.0 million on a linked quarter basis to $859.3 million as of December 31, 2013 compared to $835.3 million as of September 30, 2013. Ø The net interest margin increased to 3.66% for the year ended December 31, 2013 compared to 3.53% for the year ended December 31, 2012 despite the challenging interest rate environment. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 11.53% and a Tier I Leverage Ratio of 8.59% at December 31, 2013. Ø Tangible book value per share as of December 31, 2013 was $2.42. 2 Income Statement The Company reported a net loss of $3.3 million, or $(0.13) per share, for the three month period ended December 31, 2013, compared to net income of $0.9 million, or $0.03 per share, for the three month period ended December 31, 2012.The net loss for the year ended December 31, 2013 was $3.5 million, or $(0.13) per share, compared to net income of $3.6 million, or $0.14 per share, for the year ended December 31, 2012. Earnings in the fourth quarter of 2013 were impacted by a provision for loan losses in the amount of $3.6 million related to a single loan relationship. This loan was determined to be impaired during the fourth quarter and the provision was the result of a significant reduction in the collateral value supporting the loan based upon a current appraisal. On a year to date basis, significant charges that impacted earings during 2013 included the settlement of a lawsuit for $1.9 million in the third quarter and a $2.1 million writedown of an OREO property.Each of these charges were associated with loans and relationships that were established prior to 2008 under the old Republic Bank model. The Company continues to lower its cost of funds as evidenced by a decrease of 18 basis points to 0.53% for the twelve month period ended December 31, 2013, compared to 0.71% for the twelve month period ended December 31, 2012. The net interest margin increased to 3.66% for the twelve month period ended December 31, 2013 compared to 3.53% for the twelve month period ended December 31, 2012. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description Dec 31, Dec 31, % Change Sep 30, % Change Total assets $ $ (3
